    Case 1:18-cv-01172-MKB-SJB Document 49 Filed 02/24/20 Page 1 of 3 PageID #: 473

m



     February 24,2020

     Hon. Marge K. Brodie
     U.S. District Court
     Eastern District ofNew York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                Re: Wilson v. Neighborhood Restore Dev., 18-cv-l 172(MKB)(ST)

     Dear Judge Brodie:

                I am the pro se Plaintiff in the above-captioned case.^ I write to respectfully request that
     the Court consider the attached two exhibits in connection with my Opposition to the Motion to

     Dismiss, which I filed by hand on Friday, February 21,2020,in accordance with the Court's

     Order of January 16,2020. See Exh. A,B (attached hereto). I inadvertently neglected to include

     these Exhibits A and B to my Opposition brief on Friday, and when I realized my mistake,the

     Office ofthe Pro Se Clerk had closed.

                Respectfully submitted.



                Wilbert Wilson


                Plaintiff,pro se

     Cc:        Brian J. Markowitz
                Goldstein Hall,PLLC                                                                                  n
                                                                                        Dj      v.y; lii. Li w LEi   i
                80 Broad St., Ste.# 303
                New York, NY 10004
                                                                                      P                              P
                                                                                         " FEB 2U020

                                                                                       PRO SE OFFICE




    'This letter was drafted with the help of an attorney in the City Bar Justice Center's Pro Se Legal Assistance
     Project.
Case 1:18-cv-01172-MKB-SJB Document 49 Filed 02/24/20 Page 2 of 3e/H
                                                                  PageID
                                                                      . A#: 474




    BankofAmerica
    Home Loans




   11/9/2010



   Wilbert Wilson
   580 Lafayette Avenue
   Brooklyn, NY 11205




   RE: Loan/Application Number: 228071342

   Dear Borrowers:

   Congratulations! Your application for a reverse mortgage has been approved with the following
   terms:


   Product:                  HECM Monthly
   Appraised Value:         '500,000.00
   Purchase Price:
   Loan Amount:                333,000.00
                               The loan amount is based on interest rates.       It is possible that the
                               movement of interest rates could cause your loan amount to be higher or
                               lower at the time of loan closing.
   Interest Rate:              To be determined at closing by adding a margin of 2.250* to the index
                               value in effect at that time. The interest rate will adjust annually X
                               monthly.                                 V.
   Payment Plan:               Line Of Credit



   The Loan Amount above Is your Gross Benefit for which you are eligible and the loan amount
   for which you have been approved. At closing there will be a number of deductions from that
   amount that will reduce your actual cash proceeds or available proceeds going forward. These
   deductions wilj include: (1) origination fee; (2) mortgage insurance premium of mortgagee
   insurance fee; (3) a servicing fee set-aside; (4) a set-aside for repairs, if applicable; (5) other
   closing costs (see 'your Good Faith Estimate for estimates of various closing costs); (6)
    payments for property taxes and/or property insurance premiums, if applicable.
    In addition, the amounts to pay off any existing liens against your property or other amounts that
    you direct us to pay will also be deducted from the available proceeds. Be sure you discuss
    these deductions with your loan specialist so you understand their impact on your available
    proceeds.

    The Payment Plan indicated above is as you have selected at this time. You may change your
    selected Payment Plan option at any time.




    79 Commitment Letter(margin lock)
                                                                         EXH.
      Case 1:18-cv-01172-MKB-SJB Document 49 Filed 02/24/20 Page 3 of 3 PageID #: B
                                                                                  475
                                         Civil Rico-Crimes
                                           18 use 1961




          On or about July 2014, plaintiffs were evicted from their family home

                                    In Accordance Brooklyn District Attorney
                                       Not commenced in NYS Bklyn UCS
                                              Responsible For These Actions
                              AS AND FOR A THIRD CAUSE OF ACTION
                The consequences for the Third-Party Neighborhood Restore Actions,are
                 Responsible for Fraudulently Eviction Act that Caused the Death ofthree(3)
                 members ofthe family.
          Plaintiffs asking Brooklyn District Attorney and Court to investigate
          Neighborhood Restore to return Plaintiffs property at 580 Lafayette Avenue,
          Brooklyn,New York in same completed renovation arid condition and with
                                                                       I

          compi^sation.;
                                    In accordance with me^s of District Attomey.
'J
         SEARCH RESULTS ofNYS Brooklyn UCS 59 falsified and void Judgments
         that were drafted and inserted by officers ofthe court beginning 1976 up to and
         including 2015; Defendants totally corrupted the Civil Division ofthe NYS
         Unified Court System; Operating criminal enterprises daily within the NYS
         Unified Court System for over forty years; not including the 4 Counties.

                  Dated:

       STArf 0*" Mfw YORK                                                  Wilbert Wilson
        JOUWTV Qf.              ^                                          P.O. Box 50446

       Day of    Ho        20
                                            0
                                            . PIYUSH B.SON!                Brooklyn, NY 11205
                                          Notary Public,Stato of New York
                                                NO.01SO6038647
                                             Qualified In Kings County
                                        Commission Expires March 20, 2022

 Notary Public


                                                     //
